DETAILED ACTION

Summary
Applicant’s election of Species A, without traverse, in the response filed April 22, 2022 has been acknowledged. 
Claims 1-16 are currently pending.

Claim Objections
Claims 4, 6, 8, 9, and 11 are objected to because of the following informalities:  
Claims 4, 6, 8, 9, and 11 recite, “the storage device/the…storage device” on lines 2 and 5 of claim 4, line 3 of claim 6, lines 2 and 3 of claim 8, and line 2 of claim 11.
If is unclear if “the storage device/the…storage device” recited on lines 2 and 5 of claim 4, line 3 of claim 6, lines 2 and 3 of claim 8, and line 2 of claim 11 is referring to the “electrical energy storage device” recited on line 5 of claim 1 or if “the storage device/the…storage device” recited on lines 2 and 5 of claim 4, line 3 of claim 6, lines 2 and 3 of claim 8, and line 2 of claim 11 is referring to an entirely different storage device altogether. Appropriate correction is required.
Amending “the storage device/the…storage device” to “the electrical energy storage device/the…electrical energy storage device” would overcome the objections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the cooling unit" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending “the cooling unit” to “the cooling system” would overcome the rejection.
Claim 12 recites the limitation "the sensor system" on line 3, and again on line 6.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim is rejected for dependency
It is unclear if “the sensor system” recited on line 3, and again on line 6, of claim 12 is referring to any of the previously recited “one or more sensor inputs” (see line 3 of claim 11), “a sensor unit comprising one or more sensors” (see line 2 of claim 1), and “A sensory system” (see line 1 of claim 1), singularly or collectively. 
Claim 16 recites the limitation "the energy stored in the electrical energy storage device" on line 5.  There is insufficient antecedent basis for this limitation in the claim.
Amending “the energy stored in the electrical energy storage device” to “the amount of energy stored in the electrical energy storage device” would overcome the rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 10-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yen et al. (U.S. Pub. No. 2020/0077540 A1).
With regard to claim 1, Yen et al. discloses a sensory system of a vehicle, comprising: 
a sensor unit comprising one or more sensors (400, Fig. 4); 
a solar-energy collecting panel configured to shield the sensor unit from solar radiation and generate energy from solar radiation (404, Fig. 4); 
an electrical energy storage device configured to store the energy generated by the solar- energy collecting panel (405, Fig. 4 and see [0059] “one or more batteries 405 configured to store energy provided by the solar panel 404 and to power one or more components of the sensor module 400”); and 
a cooling system powered by at least the electrical energy storage device and configured to cool the sensor unit (such as the air intake vents 401, the airflow channels within sensor module 400, exhaust vents 406, and the one or more fans/blowers 403 depicted in Fig. 4 and described in [0057-0059] as functioning to “exhaust heated air through exhaust vents 406” and “one or more batteries 405 configured to store energy provided by the solar panel 404 and to power one or more components of the sensor module 400”). 
With regard to claim 2, Yen et al. discloses wherein
the electrical energy storage device powers the cooling system when the vehicle is stationary (the cited electrical energy storage device 405 is cited to read on the claimed “powers the cooling system when the vehicle is stationary” because it is structurally capable of powering the cited cooling system when the vehicle is stationary as the cited electrical energy storage device is controlled by a controller or computer 101 including processes and storage as described in [0061-0065]; see [0064] describing controlling fan of the cited cooling system).
With regard to claim 3, Yen et al. discloses wherein
the cooling system is configured to cool the sensor unit when the vehicle is stationary (the cited cooling system is cited to read on the claimed “configured to cool the sensor unit when the vehicle is stationary” because it is structurally adapted, arranged, capable, enabled, operable, or operative to cool the cited sensor unit when the vehicle is stationary as the cited cooling system is controlled by a controller or computer 101 including processes and storage as described in [0061-0065]; see [0063-0064] describing controlling fan of the cited cooling system).
With regard to claim 7, Yen et al. discloses wherein
the cooling system comprises a fan (recall one or more component 403, Fig. 4 of the cited cooling system).
With regard to claim 10, Yen et al. discloses further comprising:
a temperature-controlled case for the sensor unit (see the case, or housing, of the cited sensor unit 400 depicted in Fig. 4 cited to read on the claimed “temperature-controlled case” as it forms a case or housing including the cited cooling system which controller 101 described in [0063-0064] controls the fan of the cited cooling system).
With regard to claim 11, Yen et al. discloses further comprising
a controller unit coupled to the cooling system, storage device, and solar-energy colleting panel (such as controller 101 physically coupled to the cited cooling system, electrical energy storage device, and solar-energy colleting panel) and 
configured to actuate and route power to the cooling unit based on one or more sensor inputs (the cited controller unit is cited to read on the claimed “configured to actuate and route power to the cooling unit based on one or more sensor inputs” because it is structurally adapted, arranged, capable, enabled, operable, or operative to actuate and route power to the cooling unit based on one or more sensor inputs as the cited controller unit includes processes and storage as described in [0061-0065]; see [0063-0064] describing controlling fan of the cited cooling system; see [0008] teaching controlling fan based on solar intensity parameter, ambient temperature, vehicle speed, lidar temperature; see [0034] teaching sensors).
With regard to claim 12, Yen et al. discloses wherein
the controller unit is further configured to: determine a temperature of the sensor system based on data from a temperature sensor connected to the controller unit; and actuate and route power to the cooling system in response to determining that the temperature of the sensor system exceeds an operating temperature range of the sensor system (the cited controller unit 101 is cited to read on the claimed “configured to: determine a temperature of the sensor system based on data from a temperature sensor connected to the controller unit; and actuate and route power to the cooling system in response to determining that the temperature of the sensor system exceeds an operating temperature range of the sensor system” because it is structurally adapted, arranged, capable, enabled, operable, or operative to determine a temperature of the sensor system based on data from a temperature sensor connected to the controller unit; and actuate and route power to the cooling system in response to determining that the temperature of the sensor system exceeds an operating temperature range of the sensor system as the cited controller unit includes processes and storage as described in [0061-0065]; see [0063-0064] describing controlling fan of the cited cooling system; see [0007-0010] teaching controlling fan based on solar intensity parameter, ambient temperature, vehicle speed, lidar temperature; see [0034] teaching sensors).
With regard to claim 13, Yen et al. discloses wherein
the controller is further configured to: route power to the cooling system from the electrical energy storage device to the cooling system when an amount of energy stored in the electrical energy storage device is greater than zero (the cited controller unit 101 is cited to read on the claimed “configured to: route power to the cooling system from the electrical energy storage device to the cooling system when an amount of energy stored in the electrical energy storage device is greater than zero” because it is structurally adapted, arranged, capable, enabled, operable, or operative to route power to the cooling system from the electrical energy storage device to the cooling system when an amount of energy stored in the electrical energy storage device is greater than zero as the cited controller unit 101 includes processes and storage as described in [0061-0065]; see [0063-0064] describing controlling fan of the cited cooling system; see [0007-0010] teaching controlling fan based on solar intensity parameter, ambient temperature, vehicle speed, lidar temperature; see [0013]; see [0034] teaching sensors).
With regard to claim 14, Yen et al. discloses wherein
the controller unit is further configured to: determine that the electrical energy storage device is accumulating electrical energy at a higher rate than the cooling system is consuming electrical energy; and route power from the electrical energy storage device to one or more subsystems of the vehicle (the cited controller unit 101 is cited to read on the claimed “configured to: determine that the electrical energy storage device is accumulating electrical energy at a higher rate than the cooling system is consuming electrical energy; and route power from the electrical energy storage device to one or more subsystems of the vehicle” because it is structurally adapted, arranged, capable, enabled, operable, or operative to determine that the electrical energy storage device is accumulating electrical energy at a higher rate than the cooling system is consuming electrical energy; and route power from the electrical energy storage device to one or more subsystems of the vehicle as the cited controller unit 101 includes processes and storage as described in [0061-0065]; see [0063-0064] describing controlling fan of the cited cooling system; see [0007-0010] teaching controlling fan based on solar intensity parameter, ambient temperature, vehicle speed, lidar temperature; see [0013]; see [0034] teaching sensors).
With regard to claim 15, Yen et al. discloses wherein
the controller unit is further configured to: determine that the cooling system is consuming electrical energy at a higher rate than the electrical energy storage device is accumulating electrical energy; and route power from the vehicle's power supply to the cooling system while the cooling system is consuming electrical energy at a higher rate than the electrical energy storage device is accumulating electrical energy (the cited controller unit 101 is cited to read on the claimed “configured to: determine that the cooling system is consuming electrical energy at a higher rate than the electrical energy storage device is accumulating electrical energy; and route power from the vehicle's power supply to the cooling system while the cooling system is consuming electrical energy at a higher rate than the electrical energy storage device is accumulating electrical energy” because it is structurally adapted, arranged, capable, enabled, operable, or operative to determine that the cooling system is consuming electrical energy at a higher rate than the electrical energy storage device is accumulating electrical energy; and route power from the vehicle's power supply to the cooling system while the cooling system is consuming electrical energy at a higher rate than the electrical energy storage device is accumulating electrical energy as the cited controller unit 101 includes processes and storage as described in [0061-0065]; see [0063-0064] describing controlling fan of the cited cooling system; see [0007-0010] teaching controlling fan based on solar intensity parameter, ambient temperature, vehicle speed, lidar temperature; see [0013]; see [0034] teaching sensors and power supply).
With regard to claim 16, Yen et al. discloses wherein
the controller unit is further configured to: determine, based on a rate at which the cooling system is consuming electrical energy and an amount of energy stored in the electrical energy storage device, an amount of time remaining before depletion of the energy stored in the electrical energy storage device; and routing power from the vehicle's power supply to the cooling system when the determined amount of time has elapsed (the cited controller unit 101 is cited to read on the claimed “configured to: determine, based on a rate at which the cooling system is consuming electrical energy and an amount of energy stored in the electrical energy storage device, an amount of time remaining before depletion of the energy stored in the electrical energy storage device; and routing power from the vehicle's power supply to the cooling system when the determined amount of time has elapsed” because it is structurally adapted, arranged, capable, enabled, operable, or operative to determine, based on a rate at which the cooling system is consuming electrical energy and an amount of energy stored in the electrical energy storage device, an amount of time remaining before depletion of the energy stored in the electrical energy storage device; and routing power from the vehicle's power supply to the cooling system when the determined amount of time has elapsed as the cited controller unit 101 includes processes and storage as described in [0061-0065]; see [0063-0064] describing controlling fan of the cited cooling system; see [0007-0010] teaching controlling fan based on solar intensity parameter, ambient temperature, vehicle speed, lidar temperature; see [0013]; see [0034-0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (U.S. Pub. No. 2020/0077540 A1) in view of Gaither (U.S. Pub. No. 2017/0082092 A1).
With regard to claims 4-6, independent claim 1 is anticipated by Yen et al. under 35 U.S.C. 102(a)(2) as discussed above. Yen et al. discloses a space between the sensor unit 400 and the solar-energy collecting panel 404 forming airflow channels within the space (see Fig. 4 depicting empty space between housing of cited sensor unit 400 and cited solar-energy collecting panel 404 forming airflow channels around the various sensor unit components within the spacing), wherein the space between the sensor unit and the solar-energy collecting panel is open to allow exterior horizontally-oriented air flow into the space (see Fig. 4 at intake vents 401).
Yen et al. does not disclose a first turbine positioned within the space and configured to be impelled by horizontally-oriented airflow entering the space.
However, Gaither discloses an energy generation device for a vehicle (see Title and Abstract). Gaither is analogous art because Gaither, like applicant, is concerned with energy generation devices for a vehicle including wind generation components.
Gaither discloses a need for harnessing wind energy in air channels of vehicles and storing the energy in a battery for powering an operation of the vehicles (see [0005]).
Gaither discloses a need for a system which effectively harnesses wind energy while advantageously contributing to cooling of vehicles parts (see [0006]).
Gaither discloses air channels and wind turbines systems are provided for cooling vehicle parts and storing electrical energy in a vehicles battery (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited space of the system of Yen et al., which includes the cited air flow channels within the space between the sensor unit 400 and solar-energy collecting panel 406, to include a wind turbine at the air flow channels, as suggested by Gaither, because it would have led to harnessing wind energy in air channels of a vehicle and storing the energy in a battery for powering an operation of the vehicle.
The combination of the wind turbines suggested by Gaither, reading on the claimed first and second turbine, in the space of Yen et al. (recall Fig. 4 which includes vertical and horizontal air channels around the sensor unit components within the space between the housing of sensor unit 404 and solar-energy collecting panel 406 as the sensor unit components are depicted as including angled surfaces which would provide for vertically-oriented air flow channels and the intake vents 401 are horizontally-oriented) are cited to read on the claimed “configured to be impelled by horizontally-oriented airflow/vertical airflow entering the space between the sensor unit and the solar-energy collecting panel from the sensor unit” because positioning of the cited first and second turbines suggested by Gaither at first and second airflow channels, such as the cited vertical and horizontal air flow channels around the sensor unit components within the housing of sensor unit 400 and solar-energy collecting panel 406 depicted in Fig. 4, would provide the first and second turbines with a structure capable of being impelled by  horizontally-oriented airflow/vertical airflow entering the space via the cited horizontal and vertical airflow channels respectively. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (U.S. Pub. No. 2020/0077540 A1) in view of Yuan et al. (CN 208923920).
With regard to claim 8, independent claim 1 is anticipated by Yen et al. under 35 U.S.C. 102(a)(2) as discussed above.
Yen et al. does not disclose further comprising a piezoelectric transducer coupled to the solar-energy collecting panel and the storage device, wherein the piezoelectric transducer is configured to generate electrical energy for storage by the storage device.
However, Yuan et al. discloses an energy generator device for a vehicles (see Fig. 1). Yuan et al. is analogous art because Yuan et al., like applicant, is concerned with energy generator devices including solar-energy collecting panels and piezoelectric devices.
Yuan et al. discloses coupling to a solar-energy collecting panel film, a film or piezoelectric film or composite in order to generate energy from vibration of the vehicle for storage in a battery (see for example the 7th paragraph of the “Contents of this utility model”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the system of Yen et al. to include a piezoelectric device, as suggested by Yuan et al. because it would have provided for generation of energy from vibration of the vehicles for storage in the electrical energy storage device. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (U.S. Pub. No. 2020/0077540 A1) in view of Hassan (U.S. Pub. No. 2011/0309786 A1).
With regard to claim 9, independent claim 1 is anticipated by Yen et al. under 35 U.S.C. 102(a)(2) as discussed above.
Yen et al. does not disclose further comprising a thermoelectric generator coupled to the solar-energy collecting panel and the storage device, wherein the thermoelectric generator is configured to generate electrical energy for storage by the storage device.
However, Hassan discloses an energy generator device for a vehicle (see Title and Abstract). Hassan is analogous art because Hassan, like applicant, is concerned with energy generator devices for a vehicle including solar-energy collecting panels and thermoelectric generators.
Hassan teaches charging an electrical energy storage device for powering the vehicle can include multiple renewable sources such as from solar-energy collecting panels and thermoelectric generators to collect and convert solar and thermal energy to electrical power at all times (see [0032]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the system of Yen et al. to include a thermoelectric generator, as suggested by Hassan, physically coupled to the solar-energy collecting panel because it would have provided for collection and conversion of solar and thermal energy to electrical power at all times. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        August 5, 2022